Citation Nr: 0308304	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-08 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for attention deficit 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to April 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied service connection for attention 
deficit disorder.

This case was the subject of a Board decision and remand 
dated in September 2000.
 
During service in November 1995 the veteran was diagnosed as 
having a possible anxiety disorder.  There is a diagnosis of 
generalized anxiety disorder in a December 2000 VA treatment 
record, and of Gulf War Syndrome in a psychiatric context in 
an April 2001 VA treatment record.  Notwithstanding the 
Board's request for an opinion on the September 2000 remand, 
the RO denied service connection for attention deficit 
disorder only.  Thus that is the only issue currently before 
the Board on appeal.  However, the report of the most recent 
VA examination raises a claim for service connection for 
psychiatric symptoms due to an undiagnosed illness.  The 
Board refers this issue to the RO for adjudication.  It is 
not clear whether the veteran seeks service connection for 
any other psychiatric disorder.  This latter question is also 
referred to the RO for clarification and any indicated 
action.  


FINDINGS OF FACT

1. The veteran's pre-enlistment examination was normal, 
thereby raising a presumption of soundness; however, history 
obtained during service and a post-service VA medical opinion 
clearly and unmistakably show that his attention deficit 
disorder pre-existed service.  

2.  The veteran's attention deficit disorder did not increase 
in severity or was not chronically worsened during active 
service.


CONCLUSION OF LAW

Attention deficit disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5107 (West  2002); 38 C.F.R. § 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes the 
discussions in the November 1996 rating decision, the 
February 1997 statement of the case, the October 1999 and 
April 2002 supplemental statements of the case, letters sent 
to the veteran by the RO, and the Board's September 2000 
decision and remand, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The September 
2000 Board decision and remand informed the veteran of the 
RO's duty to assist in this case (based under the law at that 
time that the claim was well grounded), including the duty to 
provide a VA examination and opinion and obtain any records 
of treatment which he identified and for which he provided 
any necessary medical releases.  A November 2000 letter made 
the proper inquiry to the veteran, who responded, and 
significant additional evidence has been added to the record.  
An August 2001 letter and the April 2002 supplemental 
statement of the case from the RO informed the veteran of the 
VCAA, and informed the veteran that VA was required to make 
reasonable efforts to obtain records identified and relevant 
to the claim, and notify him if the RO was unsuccessful in 
obtaining these records.  The veteran has identified no 
additional records since that time.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  As noted above, pursuant to the Board's September 
2000 decision and remand in this case, the RO contacted the 
veteran by November 2000 letter and asked him to identify all 
medical providers who treated him for attention deficit 
disorder.  As a result, much significant additional evidence 
has been obtained, to include all records identified by the 
veteran.

The Board finds no indication that there are any medical 
records available that have not been obtained that are 
relevant to the questions at hand: whether the veteran's 
attention deficit disorder began during or is otherwise 
causally related to service; or, if pre-existing service, 
whether it was aggravated therein.  The remand by the Board 
in September 2000 requested a medical examination and medical 
opinion in this case.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As is reflected in the 
analysis section of this decision, the Board concludes that 
the medical examination and opinion obtained by the RO, in 
conjunction with the other information of record, provides 
sufficient competent medical evidence to decide the claim.  
That is,  VCAA does not require additional medical 
development in this case because the record currently before 
it contains sufficient medical evidence to make a decision.  
38 U.S.C. § 5103A; Charles v. Principi, 16 Vet. App. 370 
(2002).  

Background

A report of the appellant's service entrance physical 
examination reflects that no psychiatric or psychological 
abnormalities were noted upon his enlistment in December 
1975.  In particular, the appellant denied having had 
depression or excessive worry, loss of memory, or nervous 
trouble of any sort.  The appellant denied that he had ever 
been treated for a mental condition.  Upon clinical 
examination, no psychiatric abnormalities were noted.  The 
reports of periodic physical examinations conducted by the 
service department in April 1980, July 1985, December 1987, 
and June 1991 are similarly without mention of any mental 
health related complaints, symptoms, or diagnoses.

During the course of his active military service, in November 
1995, the appellant was diagnosed as having a learning 
disorder, attention deficit disorder, and a possible 
generalized anxiety disorder.  In a November 1995 service 
medical record entry, the appellant is noted to have reported 
that he had difficulty concentrating and comprehending 
written language all his life.  The veteran indicated that he 
had tried to get help for this problem through unit 
physician's assistants in the past, but nobody knew where to 
send him.  He was now attending college and having 
difficulties due to his inability to organize.  

A December 1995 treatment note includes a history of 
longstanding difficulties with concentration.  Another 
December 1995 treatment note shows that the veteran was 
diagnosed with attention deficit disorder and was referred to 
psychiatry to consider the prescription of Ritalin for this 
condition.  Upon referral, Ritalin was prescribed.

In a December 1995 letter, an Army counseling psychologist 
reported that the appellant had undergone clinical testing 
and that he had been found to have attention deficit 
hyperactivity disorder.

The appellant also underwent a service department physical 
examination in December 1995.  Although he denied having had 
depression or excessive worry, loss of memory or amnesia or 
nervous trouble of any sort, he reported that he was using 
Ritalin.  The report of clinical psychiatric evaluation 
reflects that no abnormalities were noted, but also that the 
appellant was using the prescribed medication.  

In January 1996, the veteran described instability since 
being prescribed Ritalin.  The medication was discontinued.  
The diagnosis of attention deficit disorder was continued, 
and other treatments were discussed and pursued in January, 
February and March of that year. 

In an April 1996 statement, L.J., M.D., an Army psychiatrist, 
reported that the appellant had been diagnosed as having 
attention deficit hyperactivity disorder not otherwise 
specified, and that Ritalin had been prescribed from December 
1995 through January 1996.

The veteran was discharged from active service in April 1996 
after more than 20 years of active duty.  In a December 1996 
statement, J.H., M.D., an Army psychiatrist, reported that 
the appellant had been treated by the service department from 
November 1995 until his discharge in April 1996.  Dr. J.H. 
stated that the appellant received treatment for attention 
deficit hyperactivity disorder.   

In September 1998 the veteran began to receive psychiatric 
care from VA.  Since that time, VA psychological testing has 
not been suggestive of attention deficit disorder, but some 
VA treating mental health professionals have been of the view 
that the veteran does have attention deficit disorder 
notwithstanding the results of psychological testing.  There 
has been no dispute that the veteran has a reading 
disability.

At a September 1999 personal hearing conducted at the RO, the 
appellant testified in substance that prior to his entry into 
active military duty he never had problems with attention 
deficit disorder.  He stated that in 1995, he began noticing 
that he had difficulties in keeping up with conversation.  At 
that time, he was diagnosed by Army physicians to have 
attention deficit disorder.  He stated that when engaged in a 
conversation, he would change subjects and that within 
moments of reading material, he would have difficulty 
recalling what he had read.

The veteran underwent a VA psychiatric examination in 
November 2000, for the purpose of determining whether he had 
attention deficit disorder, and if so, whether it began 
during service, or instead pre-existed service.  If attention 
deficit disorder pre-existed service, the examiner was to 
opine whether the condition was aggravated by service.  After 
reviewing the claims file and clinical chart, taking an 
extensive history and subjective complaints from the veteran, 
and observing the veteran at the examination, the examiner's 
diagnosis was attention deficit hyperactivity disorder 
(ADHD), combined type.  This was his sole psychiatric 
diagnosis.  The examiner opined that in spite of recent 
psychological tests showing no evidence of ADHD, and 
suggesting diverse problems (anxiety disorder, depressive 
disorder, somatization disorder psychosis), both the 
veteran's history and his observed behavior in the clinical 
setting were typical of ADHD.  The examiner found no evidence 
of psychosis, no somatization disorder, and no depression.  
He found the veteran to be hyperactive with thoughts drifting 
from one subject to another.  The clinical examination did 
not suggest an anxiety disorder (tension, worry, dreams 
physical problems).  In the examiner's view, ADHD was the 
diagnosis that best fit the veteran's history and observed 
behavior.  He noted that the criteria for ADHD required that 
symptoms must be present before the age of 7.  There was no 
definite evidence that this was so, but history was scant for 
this period.  The examiner noted that the veteran repeated 
first grade, but this was said to have been due to a speech 
impediment.  The examiner noted that in the original intake 
information at Fort Hood Mental Health Clinic on November 21, 
1995, it was recorded: "The patient states that he has had 
difficulties concentrating and comprehending written language 
all of his life."

The examiner acknowledged that the veteran believed that his 
problems his problems were Gulf War related.  The examiner 
asserted that he did not believe that hyperactivity was a 
typical part of the reported Persian Gulf War syndrome.  He 
noted that the veterans with Persian Gulf War syndrome would 
often report memory problems, and that the veteran showed in 
intact memory.  

The examiner concluded that the veteran had ADHD.  The 
examiner asserted that this was a congenital condition 
manifesting itself in early childhood.  He further opined 
that it was not a condition that began while in the service, 
or that was exacerbated by any event or situation occurring 
during the veteran's period of service.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service is required to rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 
§ C.F.R. 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2002).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Davis 
v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991);  cf. Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994) (holding special 
provisions applying to combat veterans create exception to 
rule requiring more than temporary or intermittent flare-
ups to show aggravation of underlying disability).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity 
during service.  Davis v. Principi, 276 F.3d 134 (Fed. 
Cir. 2002); Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993). 

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Service connection, 
however, may be granted for a congenital disease on the basis 
of aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2002); VAOPGCREC 82-90.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In this matter, the appellant's December 1975 enlistment 
physical examination contains no mention of any psychiatric, 
learning, or mental health disability.  Accordingly, the 
presumption of soundness applies in this case (38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 
Vet. App. 238 (1994)) and clear and unmistakable evidence 
that the disability manifested in service existed before 
service is required to rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); 38 § C.F.R. 3.304(b).

Based on the record as supplemented since the Board's 
September 2000 decision and remand in this case, the Board 
finds that the presumption of soundness is rebutted.  As 
noted in the Board's September 2000 adjudication, a November 
1995 chronological record of medical care reflects that the 
appellant reported having difficulty reading and 
concentrating throughout life.  This is evidence against the 
presumption of soundness, but this entry alone may not be 
sufficient to constitute clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.  However, 
now supplementing the record is an extensive and persuasive 
November 2000 VA psychiatric examination report, to include 
an opinion that the veteran's sole psychiatric diagnosis is 
attention deficit disorder, and that this condition by 
definition begins prior to age 7.  The Board finds that this 
medical evidence, when coupled with the veteran's 
contemporaneously recorded statements during service 
indicating problems with concentration and a learning 
disability for his whole life, is clear and unmistakable 
evidence sufficient to rebut the presumption that the veteran 
did not have attention deficit disorder upon entry into 
service.  The opinion that the disability at issue pre-
existed service was unequivocal in nature and was preceded by 
a review of the claims file and an examination of the 
veteran.  According, the presumption of soundness is rebutted 
and the question becomes whether the veteran's attention 
deficit disorder was aggravated during service. 

Because the Board has found that the veteran had attention 
deficit disorder prior to service, it must determine 
whether the condition was aggravated by service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; VAOPGCREC 82-90.  All 
service medical records of diagnosis and treatment for 
attention deficit disorder are to the effect that the 
veteran's problems with learning and concentrating had 
existed since childhood.  The veteran had sought help for 
the condition at earlier times during service, but 
treating clinicians did not know where to send him.  His 
pressing need for treatment was not described as being due 
to an increase in symptoms, but rather due to the 
increased demands of attending college.  There are no 
notations of increases in symptomatology of attention 
deficit disorder during service, but rather only 
indications that the problem was a longstanding one for 
which the veteran had sought help in the past.  The 
service medical records reflect, then, that the condition 
did not increase in severity during service.  Because 
there is no showing of an increase in disability during 
service, the presumption of aggravation is not for 
application in this case.  The presumption of aggravation 
is applicable only if the pre-service disability underwent 
an increase in severity during service.  Davis v. 
Principi, 276 F.3d 134 (Fed. Cir. 2002); Hunt, 1 Vet. App. 
at 292, 296 (1991); see also Browder v. Brown, 5 Vet. App. 
268, 271 (1993). 

Further preponderating against the veteran's claim is the 
detailed and well-reasoned report of the November 2000 VA 
examiner, who, after taking an extensive history reviewing 
the claims file, and observing the veteran, found in his 
detailed report that the veteran's ADHD was a congenital 
condition manifesting itself in early childhood, and was not 
exacerbated by any event or situation occurring during his 
period of service.

Based on the foregoing, the Board finds that the veteran's 
attention deficit disorder was a developmental condition that 
pre-existed service and was not aggravated by service.  
Accordingly, service connection for attention deficit 
disorder is not warranted in this case.

As the preponderance of the evidence is against the claim for 
service connection for     attention deficit disorder, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

The claim for service connection for attention deficit 
disorder is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

